United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., claiming as widow of C.P., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, MT. BAKER SNOQUALMIE,
Mountlake Terrace, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-64
Issued: August 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 9, 2008 appellant filed a timely appeal of the July 14, 2008 merit decision of
an Office of Workers’ Compensation Programs’ hearing representative finding that she received
an overpayment of compensation for which she was without fault and directed repayment from
continuing compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment in the amount of
$57,764.80 for the period September 25, 1993 through October 2, 2004; (2) whether the Office
properly denied waiver of recovery of the overpayment; and (3) whether the Office properly
directed repayment at the rate of $500.00 every 28 days from appellant’s continuing
compensation payments. On appeal, appellant does not contest fact or amount of the
overpayment. She contends that the Office erred in failing to grant waiver of the recovery of the
overpayment.

FACTUAL HISTORY
The record reveals that appellant’s husband, the employee, died in the performance of
duty on September 25, 2003 when he fell off a bridge. At the time of his death, the employee
was covered by Federal Employees’ Retirement Systems (FERS), part Social Security Act and
part Office of Personnel Management. On October 5, 1993 appellant filed a claim for death
benefits (Form CA-5). At the time of her application, she and her two minor daughters were in
receipt of death benefits from the Social Security Act in the amount of $1,487.00 per month. On
October 1, 1994 appellant elected to receive compensation under the Federal Employees’
Compensation Act effective September 26, 1993 in lieu of Social Security Act benefits.1 The
Office paid compensation to appellant and her daughters effective September 15, 1993.
On May 17, 2007 the Office notified appellant of its preliminary determination that she
received an overpayment of compensation in the amount of $57,764.80 for the period
September 25, 1993 to October 2, 2004 due to its failure to reduce compensation by the amount
of the employee’s benefits attributable to his employment under FERS. It informed appellant
that she was at fault in the creation of the overpayment as she was aware or should have been
reasonably aware that she received an incorrect payment. The Office determined that the FERS
offset was not made for the correct amount from September 25, 1993 to December 31, 1999 or
January 1, 2000 to October 2, 2004. It noted that the amount FERS offset during the stated
periods was $30,873.20 while the correct amount of the offset should have been $88,638.00.
The difference in amounts resulted on an overpayment of $57,764.80. Appellant was advised
that she could request a telephone conference, a final decision based on the written evidence only
or a hearing within 30 days if she disagreed that the overpayment occurred, with the amount of
the overpayment or if she believed that recovery of the overpayment should be waived. The
Office requested that she complete an accompanying overpayment recovery questionnaire (Form
OWCP-20) and submit financial documents in support thereof within 30 days.
On June 4, 2007 appellant requested a telephonic prerecoupment hearing and waiver of
the overpayment contending that she was not at fault in its creation. She also contended that
repayment of the overpayment would cause severe financial hardship. In a June 4, 2007 OWCP20 form, appellant stated that she did not have any of the incorrectly issued compensation checks
in her possession. She was not aware that she received incorrect payments and noted that the
overpayment did not occur as a result of any error on her part. Every year, appellant reported
any changes in the status of her dependents and their receipt of Social Security Act benefits. She
reported monthly income of $5,252.00 which represented $882.00 in Social Security Act
benefits, $1,762.00 in compensation benefits under the Federal Employees’ Compensation Act
and $2,608.00 in salary. Appellant also reported monthly expenses of $5,222.00 which included
$1,972.00 for mortgage and property taxes, $600.00 for food, $200.00 for clothing, $456.00 for
utilities, $500.00 for life insurance premiums and credit card payments, $600.00 for automobile
insurance, transportation to work and medical and dental costs, $444.00 for a student loan and
$450.00 for a home equity loan. She had $120.00 cash on hand and $3,100.00 in a checking

1

On October 7, 1994 the Office stated that appellant had withdrawn her claim for Social Security Act death
benefits and refunded all the benefits she had received.

2

account, totaling $3,220.00. Appellant also listed $100,000.00 in a Federal Employees’ Thrift
Savings Plan account. She submitted supporting financial documents.
By decision dated July 14, 2008, an Office hearing representative finalized the
overpayment. However, appellant was found without fault in creation of the overpayment. The
hearing representative found no evidence that she made an incorrect statement as to a material
fact governing her entitlement to compensation or that she failed to furnish information
necessary to the correct computation of her compensation. She denied waiver of recovery of the
overpayment, finding that appellant had monthly income of $5,333.00 and expenses of $5,222.00
which established that her monthly income exceeded her monthly expenses.2 Appellant also had
over $100,000.00 in assets. The hearing representative directed recovery of the overpayment at a
rate of $500.00 per month from her continuing compensation payments.3
LEGAL PRECEDENT -- ISSUE 1
Section 8116(d)(2) of the Federal Employees’ Compensation Act4 provides for
limitations on the right to receive compensation and states in pertinent part:
“(d) Notwithstanding the other provisions of this section, an individual receiving
benefits for disability or death under this subchapter who is also receiving benefits
under subchapter III of chapter 84 of this title or benefits under title II of the
Social Security Act shall be entitled to all such benefits, except that --”
***
“(2) in the case of benefits received on account of age or death under title II of the
Social Security Act, compensation payable under this subchapter based on the
federal service of an employee shall be reduced by the amount of any such social
security benefits payable that are attributable to [f]ederal service of that employee
covered by chapter 84 of this title.”5

2

The hearing representative noted that appellant received monthly compensation under the Federal Employees’
Compensation Act in the amount of $1,843.45 every 28 days.
3

Following the issuance of the hearing representative’s July 14, 2008 decision, appellant submitted additional
evidence. The Board may not consider evidence for the first time on appeal which was not before the Office at the
time it issued the final decision in the case. 20 C.F.R. § 501.2(c).
4

5 U.S.C. § 8116(d)(2).

5

Id.; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4e,
2.1000.11(a)-(b) (January 1997); FECA Bulletin No. 97-9 (issued February 3, 1997) (Federal Employees’
Compensation Act benefits have to be adjusted for the FERS portion of the Social Security Act benefits, the portion
of the Social Security Act benefit earned as a federal employee is part of the FERS retirement package and the
receipt of the Federal Employees’ Compensation Act benefits and federal retirement concurrently is a prohibited
dual benefit).

3

ANALYSIS -- ISSUE 1
Appellant’s husband died in the performance of duty on September 25, 2003 when he fell
off a bridge. At the time of the employee’s death, he was covered by FERS. On October 5, 1993
appellant filed a claim form for death benefits and on October 1, 1994, elected to receive
compensation benefits under the Federal Employees’ Compensation Act rather than Social
Security Act death benefits effective September 26, 1993. The record establishes that the
amount of compensation paid to her was not correctly offset by the employee’s Social Security
Act benefits attributable to her husband’s employment under FERS during the period
September 25, 1993 to December 31, 1999 and that no FERS offset was made during the period
January 1, 2000 to October 2, 2004. The Board finds that this created an overpayment in
compensation for the period September 25, 1993 to October 2, 2004 in the amount of
$57,764.80. The record contains an Office overpayment worksheet calculating the overpayment
during the time frame in question. Appellant does not dispute that she received the overpayment
or the amount. The Office explained how the overpayment occurred and provided the
accounting to her with the preliminary notice of overpayment. The Board finds that appellant
received a $57,764.80 overpayment of compensation from September 25, 1993 to
October 2, 2004.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.6 Section 8129(b) of the
Federal Employees’ Compensation Act7 provides that an overpayment of compensation shall be
recovered by the Office unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of the Federal Employees’
Compensation Act or would be against equity and good conscience.8
Section 10.436 of the implementing regulations9 provide that recovery of an overpayment
would defeat the purpose of the Federal Employees’ Compensation Act if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: the beneficiary from
whom the Office seeks recovery needs substantially all of his or her current income (including
compensation benefits) to meet current or ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed a specified amount as determined by the Office from data
furnished by the Bureau of Labor Statistics.10 An individual is deemed to need substantially all
6

See Robert Atchison, 41 ECAB 83, 87 (1989).

7

5 U.S.C. § 8129(b).

8

Michael H. Wacks, 45 ECAB 791, 795 (1994).

9

20 C.F.R. § 10.436.

10

An individual’s assets must exceed a resource based on $4,800.00 for an individual or $8,000.00 for an
individual with a spouse or one dependent plus $960.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment. See Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.6(a)(1)(b) (December 23, 2004).

4

of his or her income to meet current ordinary and necessary living expenses if monthly income
does not exceed monthly expenses by more than $50.00.11
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.12
Section 10.438 of the regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by the Office. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of the Federal Employees’ Compensation Act or be
against equity and good conscience. Failure to submit the requested information within 30 days
of the request shall result in the denial of waiver.13
ANALYSIS -- ISSUE 2
The Office hearing representative found that appellant was not at fault in the creation of
the overpayment. In determining that appellant was not entitled to waiver of the overpayment,
she reviewed appellant’s income, expenses and assets as listed in her June 4, 2007
OWCP-20 form. Appellant had monthly income of $5,330.00, monthly expenses of $5,222.00
and $103,220.00 in assets. Office procedures provide that an individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living
expenses if monthly income does not exceed monthly expenses by more than $50.00.14 The
Board finds that, as appellant’s monthly income of $5,333.00 exceeds her monthly expenses of
$5,222.00 by $111.00, she is not entitled to waiver as she does not need substantially all of her
income to meet current ordinary and necessary expenses. Moreover, she has $100,000.00 in
other assets.15
There is no evidence that appellant relinquished a valuable right or changed her position
for the worse in reliance on the excess compensation she received for the period September 25,
1993 through October 2, 2004. The Board finds that, pursuant to its regulations, the Office
properly determined that recovery of the overpayment would not be against equity or good
conscience.

11

See Sherry A. Hunt, 49 ECAB 467, 473 (1998).

12

20 C.F.R. § 10.437.

13

Id. at § 10.438.

14

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(3) (October 2004).
15

See Eloise K. Hahn, Docket No 01-1199 (issued June 25, 2002) (the employee’s contribution to the Thrift
Savings Plan, and the contribution’s earnings, are considered assets for purposes of determining waiver).

5

LEGAL PRECEDENT -- ISSUE 3
The amount of adjustment of continuing compensation to recover an overpayment lies
within the Office’s discretion. The analysis that determines the amount of adjustment is
substantially the same as that used to determine waiver.16 With regard to the amount withheld
from appellant’s continuing compensation payments to recover the amount of the overpayment,
section 10.441(a) of Office regulations provides:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”17
ANALYSIS -- ISSUE 3
The Office found that appellant could repay the overpayment by withholding $500.00
every 28 days from her continuing compensation. It took into consideration the financial
information appellant submitted and, the factors set forth in sections 10.433 and 10.434,18 in
order to determine a rate of that recovery minimized any resulting hardship. The Office
considered the amount of appellant’s assets and determined that her monthly income exceeded
her monthly expenses.19 Therefore, it properly required repayment of the overpayment by
deducting $500.00 from appellant’s continuing compensation payments every 28 days.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $57,764.80, during the period September 25, 1993 to October 2, 2004. The Board further
finds that the Office properly denied waiver of recovery of the overpayment. The Board also
finds that it properly directed recovery of the overpayment by deducting $500.00 from
appellant’s continuing compensation payments.

16

Howard R. Nahikian, 53 ECAB 406 (2002).

17

20 C.F.R. § 10.441(a).

18

Id. at §§ 10.433, 10.434.

19

Appellant’s resource base also greatly exceeds that required to demonstrate hardship in repaying the debt. See
Eloise K. Hahn, supra note 15.

6

ORDER
IT IS HEREBY ORDERED THAT the July 14, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

